Case: 13-12228   Date Filed: 01/28/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-12228
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:09-cr-00375-JEC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LERIN M. JOINER,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 28, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12228     Date Filed: 01/28/2014    Page: 2 of 3


      Lerin Joiner appeals his sentence of 18 months of imprisonment and 18

months of supervised release, following the third revocation of his supervised

release. See 18 U.S.C. § 3583(e). Joiner argues that his sentence is unreasonable.

We affirm.

      The district court did not abuse its discretion. Joiner admitted that he

violated the conditions of his supervised release a third time by forging two checks

that he had stolen from his mother’s business; failing to comply with conditions

governing his residence, employment, drug screening, and drug counseling; and

traveling out of state without permission from his probation officer. Joiner failed

to improve his conduct despite having served a sentence of 70 months of

imprisonment for drug and firearm offenses, see 21 U.S.C. § 841(b)(1)(B); 18

U.S.C. §§ 922(g)(1), 922(j), 922(k); having his four-year term of supervised

release revoked and being sentenced to an additional five months of imprisonment

followed by 19 months of supervised release after testing positive for marijuana

and failing to participate in a substance abuse program; and having that second

term of supervised release revoked and being sentenced to another 19 months of

supervised release after missing counseling sessions, refusing to undergo drug

testing, and submitting synthetic urine when he did submit to a drug test. The

district court determined that Joiner’s “consistently not good record and . . .

pattern” of misconduct supported its decision to vary four months above Joiner’s


                                           2
               Case: 13-12228     Date Filed: 01/28/2014      Page: 3 of 3


advisory guideline range of 8 to 14 months of imprisonment and impose a sentence

of 24 months of imprisonment. Even so, the district court reduced Joiner’s

sentence by six months to account for the time he had served in state custody for

his forgery offense. The district court found “really significant” Joiner’s forgery

and his lengthy criminal history and thought that “some additional jail time [was]

necessary” to convince him that “jail is not a good thing,” see 18 U.S.C.

§§ 3583(c), 3553(a), and those concerns are sufficiently compelling to support the

degree of the upward variance. See United States v. Tome, 611 F.3d 1371, 1378–

79 (11th Cir. 2010). Joiner argues that his sentence fails to account for his

acceptance of responsibility and his assurances that his behavior will improve, but

the district court was entitled to find that “there [had been] nothing . . . to [suggest]

. . . [he] [had] changed.” Joiner’s sentence is reasonable.

      We AFFIRM the revocation of Joiner’s supervised release and his sentence.




                                            3